In related actions, inter alia, for a judgment declaring that certain membership campground contracts are unenforceable as contrary to public policy pursuant to General Business Law § 659, the plaintiffs in Action No. 2 appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated April 9, 1999, which denied their motion for class action certification in that action pursuant to CPLR article 9.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The Supreme Court improperly denied the appellants’ motion for class action certification. The appellants have demonstrated that a class action is a superior method for securing redress for all New York State residents who may have been aggrieved by the respondents’ conduct (see, Friar v Vanguard Holding Corp., 78 AD2d 83). Santucci, J. P., Friedmann, McGinity and Smith, JJ., concur.